Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 1 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 2 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 3 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 4 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 5 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 6 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 7 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 8 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document    Page 9 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document   Page 10 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document   Page 11 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document   Page 12 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document   Page 13 of 14
Case 2:18-bk-15100-MCW   Doc 81 Filed 09/27/19 Entered 09/30/19 10:15:26   Desc
                         Main Document   Page 14 of 14
